Exhibit 10.1

 

Summary of Plan Terms for 2006 Executive Short-Term Incentive Plan

 

The Advent Software 2006 Executive Short-Term Incentive Plan (“the Plan”) is
designed to motivate and reward the Executive Team for short-term achievement of
key bookings, revenue and operating profit milestones during the 2006 fiscal
year. A summary of the terms follows:

 

•      The Plan is applicable to the President and CEO and executive-level
direct reports of the CEO (the “Executives”)

 

•      The individual plans establish various target amounts, performance
measures and goals of the cash bonuses awarded under the Plan for each
Executive.

 

•      Target amounts range from a total per individual of $54,367 to $250,100.

 

•      Plan targets are based on bookings, recognized revenue, operating profit
and individual executive performance relative to goals.

 

•      The Plan is an annual plan and is effective for the fiscal year end of
2006 and any bonuses earned will be paid in the first quarter of 2007.

 

•      The Plan may be renewed at the election of the Company for future
periods.

 

--------------------------------------------------------------------------------